DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 November 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02 June 2021. 
Claims 2, 6-8, 10, 15 and 23 have been cancelled.
Claims 1, 3-5, 9, 11-14, 16-22, and 24 are currently pending and considered below.

Claim Objections
Claims 1, 14, and 24 are objected to because of the following informalities:  
Claim 1, lines 25-26, “a second side surface, and a second side surface” should read --a first side surface, and a second side surface--
Claim 1, line 41, “wherein the upper surface is configured” should read --wherein the upper surface of each of the first and second platform handles is configured--
Claim 14, lines 25-26, “a second side surface, and a second side surface” should read --a first side surface, and a second side surface--
Claim 14, line 41, “wherein the upper surface is configured” should read --wherein the upper surface of each of the first and second platform handles is configured--
Claim 24, lines 30-31, “a second side surface, and a second side surface” should read --a first side surface, and a second side surface--
Claim 24, line 46, “wherein the upper surface is configured” should read --wherein the upper surface of each of the first and second platform handles is configured--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitations “a first platform handle connected to the reciprocating platform, wherein the first platform handle comprises a trapezoidal cross-section” in lines 7-8 and “a second platform handle connected to the reciprocating handle, wherein the second platform handle comprises a triangular cross-section” in lines 23-24. The application as originally filed does not provide written description or illustration of an embodiment of the exercise machine having a first and second platform handle of different cross-sectional shapes, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 17-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites limitations directed to the upper surface, the first side surface, and the second side surface. However, it is unclear if these limitations are directed towards the upper surface, the first side surface, and the second side surface of the first platform handle, the second platform handle, or both, rendering the claim indefinite. Claim 4 is rejected by virtue of dependency on claim 3.
Claim 17 introduces a second platform handle comprising a trapezoidal cross-section. However, claim 14, upon which claim 17 depends, previously recites a second platform handle comprising a triangular cross-section in lines 23-24. It is unclear if claim 17 is introducing a new platform handle to the claimed invention, or if claim 17 is attempting to redefine the cross-section of the second platform handle of claim 14, rendering the claim indefinite.
Claim 18 recites limitations directed to the second platform handle. However, claim 18 depends on claim 17, and it is therefore unclear if the limitations are directed to the second platform handle of claim 14 or claim 17, rendering the claim indefinite.
Claim 21 recites the limitation “wherein the upper surface is planar.” It is unclear if this limitation is referring to the upper surface of the first platform handle, the second platform handle, or both, rendering the claim indefinite.
	Claim 22 recites the limitation “wherein the upper surface is subtly curved.” It is unclear if this limitation is referring to the upper surface of the first platform handle, the second platform handle, or both, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) and further in view of Campbell et al. (US Publication No. 20090266392).
Regarding independent claim 1, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
a reciprocating platform (slidable carriage 104, embodiment of Fig. 5) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 

wherein the first platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right grab bar 500);
wherein the first platform handle includes an elongated portion that extends along a first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion to the reciprocating platform, and a second end portion that extends inwardly from a second end of the elongated portion to the reciprocating platform (see annotated Fig. 5 below);
a first open space between the first side of the reciprocating platform and the first platform handle (see annotated Fig. 5 below), wherein the first open space is configured to allow a first thumb of an exerciser to extend through the first open space (the first open space is capable of receiving a thumb of an exerciser therein, see Fig. 5);
“The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); 
a second platform handle (left grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the second platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the left grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the left grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the left grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of left grab bar 500);
wherein the second platform handle includes an elongated portion that extends along a first side (left side) of the reciprocating platform opposite the first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion of the second platform handle to the reciprocating platform, and a second end portion 
a second open space between the second side of the reciprocating platform and the second platform handle (see annotated Fig. 5 below), wherein the second open space is configured to allow a second thumb of the exerciser to extend through the second open space (the second open space is capable of receiving a thumb of the exerciser therein, see Fig. 5);
wherein the second platform handle is configured for a second hand (left hand) of the exerciser to grasp such that the upper surface of the second platform handle receives a palm of the second hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”);
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the first hand and the second hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an exerciser to reduce a compressive pressure on a palm of the hand by providing a surface area for the palm of the hand to grasp and/or press against, therefore the upper surface of right grab bar 500 and the left grab bar 500 similarly would distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the right hand and left hand of the exerciser).

    PNG
    media_image1.png
    523
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    532
    media_image2.png
    Greyscale

Lagree discloses the handles (500) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right grab bar 500) or the second platform handle (left grab bar 500) each comprise a triangular cross section.
Campbell, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a handgrip (50) for a medical crutch (see Fig. 10) that is molded about a hand support (130) that fits within a bore (56) of the handgrip (see Fig. 10-11 and 14, paragraph [0062] lines 7-9, “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the handgrip comprises a triangular cross section (Figs. 4-6), the handgrip comprises an upper surface (top surface 52), a first side surface (right surface 58), and a second side surface (left surface 62), wherein the upper surface faces upwardly with respect to the crutch and a horizontal ground surface (see Fig. 10), wherein the handgrip is configured for a hand of a user to grasp such that the upper surface of the handgrip receives a palm of the hand of the user (in normal use of a crutch, a palm of a hand of a user rests on the upper surface of the handgrip; paragraph [0061] lines 5-9, “during proper use of the crutch 100, the top surface 52 of the handgrip 50 bears a significant portion of the users weight and the wall thickness of the top surface 52 must be less than that of the crutch cushion 10 to comfortably fit the user's hand”), and wherein the upper surface is configured to distribute a downward force of a portion of a weight of the user to reduce a compressive pressure on the palm of the hand of the user while using the crutch (paragraph [0061] lines 11-14, “any cushioning material that supports the users weight without fully compressing, will not rollover, and provides a substantially even weight distribution across it entire profile, may be utilized to achieve similar results”).

    PNG
    media_image3.png
    533
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    679
    351
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first platform handle/right grab bar and the second platform handle/left grab bar of Lagree to have a triangular cross-section in the form of a handgrip comprising an upper surface, a first side surface, and a second side surface molded onto the first platform handle/right grab bar and the second platform handle/left grab bar, as is similarly taught by Campbell, for the purpose of providing an ergonomic shaped cushioning material to the first and second platform handles to increase user comfort when supporting his/her bodyweight on the first and second platform handles (Campbell paragraph [0061] lines 11-14, and paragraph [0063] lines 2-6, “This shape is preferred as it is more ergonomic than conventional cylindrical handgrips, which is due to the fact that human fingers more naturally fit around a triangular shape than a cylindrical one”).
Regarding claim 3, Lagree as modified by Campbell further teaches wherein the upper surface and the first side surface converge at a first vertex (as modified by Campbell, top surface 52 and right side surface 58 converge at first rounded vertex at a right side of the handgrip 50, 
Regarding claim 4, Lagree as modified by Campbell further teaches wherein the first vertex, the second vertex, and the third vertex each comprise a rounded surface (see rejection to claim 3 above and Campbell Fig. 6).
Regarding claim 9, Lagree as modified by Campbell further teaches wherein the first platform handle comprises a bar (as modified by Campbell, right grab bar 500 of Lagree constitutes a bar of the first platform handle for the handgrip 50 to be molded on) and a padding material surrounding the bar (as modified by Campbell, handgrip 50 is molded on right grab bar 500, which is disclosed by Campbell as being manufactured of foam, Campbell paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”). 
Regarding claim 12, Lagree as modified by Campbell further teaches wherein the bar (right grab bar 500) comprises a cylindrical elongated shape (Lagree Col. 7 lines 38-41), but does not teach wherein the bar comprises protrusions adapted to engage an inner surface of the padding material (handgrip 50 of Campbell).
Campbell further teaches protrusions on a cylindrical hand support (130) to provide a star shaped dowel pin (see Campbell Figs. 11, 14, where the dowel pin has a circular cross section and the projections for, the star shape) such that the handgrip (50) is prevented from rotating about the hand support (paragraph [0062] lines 1-6, “As shown in FIG. 11, the preferred hand support 130 is a star shaped dowel pin that is dimensioned to fit within the bore in the handgrip 50. The star shape is preferred due to its ability to prevent rotation of the handgrip 50 about the hand support 130, which is important due to the unidirectional nature of the triangular handgrip 50”).

    PNG
    media_image5.png
    414
    190
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bar/right grab bar of Lagree to include protrusions thereon, as is similarly taught by Campbell, for the purpose of preventing the padding material (of handgrip 50) from rotating about the bar when a user is supporting his/her bodyweight on the first platform handle (Campbell paragraph [0062] lines 1-6).
Regarding claim 13, Lagree as modified by Campbell further teaches wherein the bar (right grab bar 500) comprises a circular cross-section (insomuch as Applicant has shown a bar with a circular cross-section and protrusions, Lagree as modified by Campbell shows the same, as the right grab bar 500 of Lagree is disclosed as being cylindrical, see Lagree Col. 7 lines 38-41, and the protrusions form the star shape, see Campbell Fig. 11).
Regarding claim 21, Lagree as modified by Campbell further teaches wherein the upper surface (interpreted as the upper surface of each of the first and second platform handles, see 35 U.S.C. 112(b) rejection above) is planar (as modified by Campbell, top surface 52 of handgrip 50 “The top surface 52 is substantially planar from the first end 54 to the second end 60”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095), in view of Campbell et al. (US Publication No. 20090266392), and further in view of Szabo et al. (US Patent No. 3813729).
Lagree as modified by Campbell teaches the invention as substantially claimed, see above.
Regarding claim 11, Lagree as modified by Campbell teaches wherein the first platform handle comprises a bar (as modified by Campbell, right grab bar 500 of Lagree comprises a bar for handgrip 50 to be molded on) that is cylindrical in shape (Lagree Col. 7 lines 38-41) and a padding material surrounding the bar (as modified by Campbell, handgrip 50 is molded to right grab bar 500, which is disclosed by Campbell as being manufactured of foam, Campbell paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”). Lagree further teaches the bar/right grab bar (500) may be formed in various shapes other than cylindrical (Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not necessarily teach the bar comprising a rectangular cross section.
Szabo, in the same field of endeavor with regards to a padding material that is molded to a bar, teaches a bar (web or core 18) and a handgrip (foam handgrip 12) that is molded onto the bar (see Col. 2 lines 36-48 which describes the handgrip molding process), and further teaches wherein the bar can comprise a rectangular cross-section (Fig. 7; Col. 2 lines 20-23, “In the form shown in FIG. 7, the web of the rigid member is substantially rectangular as at 32 and is provided with spaced transverse through apertures 34 for a purpose soon to appear”), where apertures in the rectangular cross-section act to prevent the handgrip from rotating when grasped by a user (Col. 3 lines 4-9, “To insure that the foam grip is non-rotationally mounted on the core or web of the rigid member, transversely spaced through bores or apertures 34 or 38 can be provided in the web or core which are filled in with the foam material when it fills the cavity of the second mold in which the rigid member 14 is a central insert”).

    PNG
    media_image6.png
    223
    362
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    105
    92
    media_image7.png
    Greyscale

Therefore, as Szabo similarly teaches molding a foam handgrip onto a bar, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bar/right grab bar of Lagree to comprise a rectangular cross section with apertures therein for the handgrip of Campbell to be molded thereon, as is similarly taught by Szabo, for the purpose of preventing the handgrip from rotating about the bar when being gripped by a user (Szabo Col. 3 lines 4-9).

Claims 1, 5, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) and further in view of Gross (US Publication No. 20080092337).
Regarding independent claim 1, claim 5, and claim 22, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 

a reciprocating platform (slidable carriage 104) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 
a first platform handle (right grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the first platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right grab bar 500);

a first open space between the first side of the reciprocating platform and the first platform handle (see annotated Fig. 5 below), wherein the first open space is configured to allow a first thumb of an exerciser to extend through the first open space (the first open space is capable of receiving a thumb of an exerciser therein, see Fig. 5);
wherein the first platform handle is configured for a first hand (right hand) of the exerciser to grasp such that the upper surface of the first platform handle receives a palm of the first hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); 
a second platform handle (left grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the second platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the left grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the left grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the left grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of left grab bar 500);
wherein the second platform handle includes an elongated portion that extends along a first side (left side) of the reciprocating platform opposite the first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion of the second platform handle to the reciprocating platform, and a second end portion that extends inwardly from a second end of the elongated portion of the second platform handle to the reciprocating platform (see annotated Fig. 5 below);
a second open space between the second side of the reciprocating platform and the second platform handle (see annotated Fig. 5 below), wherein the second open space is configured to allow a second thumb of the exerciser to extend through the second open space (the second open space is capable of receiving a thumb of the exerciser therein, see Fig. 5);
wherein the second platform handle is configured for a second hand (left hand) of the exerciser to grasp such that the upper surface of the second platform handle receives a palm of the second hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”);
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the first hand and the second hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an 

    PNG
    media_image1.png
    523
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    532
    media_image2.png
    Greyscale

Lagree discloses the handles (500) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes, and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right grab bar 500) and the second platform handle (left grab bar 500) each comprise a triangular cross section (claim 1), or wherein the first platform handle (right grab bar 500) 
Gross, in the same field of endeavor with regards to ergonomic handle shapes for a user to wrap his/her hand around such that a palm of the hand is supported by the handle, teaches an ergonomic tool handle (10, Fig. 1) that comprises a cross-sectional shape of a Reuleaux triangle (see Figs. 2-3; paragraph [0020] lines 8-12, “The present invention includes a tool handle having a uniquely shaped and contoured gripping surface defined by the intersection of three side surfaces to substantially form a circular or Reuleaux triangle in at least one cross-sectional area along the longitudinal span of the handle”), where the tool handle comprises three side surfaces (Fig. 2, side surfaces 20), where each of the three side surfaces are subtly curved (see Figs. 2-3, paragraph [0023] lines 1-4, “As is well-known in the art, and as further used herein, a "circular triangle" is a shape made of three circular arcs which together form the perimeter of a closed shape, which can resemble a triangle in the broadest sense”), where the ergonomic shape of the tool handle allows for palm of a hand of a user to press against one of the three side surfaces while wrapping fingers of the hand around the shape of the tool handle to provide a secure, anti-slip grip (paragraph [0027] lines 8-17, “In a "power" grip, the combined fingers form one jaw of the clamp with the palm as the other jaw, where the thumb is curled around the handle with the tip of the thumb facing the fingertips. The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over, and flat land area largely defined by the surface of contoured side surfaces 20 and central depressions 22 for the ball of the thumb (also known as the Thenar muscle), providing the most anatomical anti-slip grip”).

    PNG
    media_image8.png
    671
    488
    media_image8.png
    Greyscale

As Lagree teaches the shape of the first platform handle (right grab bar 500) and the second platform handle (left grab bar 500) can be in any shape suitable for grasping by an exerciser (Col. 7 lines 10-12), and as triangular shaped handles are known in the art of exercise devices for user’s to grasp with a secure grip and bear weight on (see US Patent No. 9421411, handles 126 used for supporting a user while performing pushups in Figs. 4-5, Col. 5 lines 49-52, “Further, although the handle 126 form is shown as generally tubular, it may have any suitable cross section, such as oval, rectangular, or triangular, for example”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-sectional shape of the first platform handle and the second platform handle of Lagree to be that of a Reuleaux triangle, having three side surfaces that are all subtly curved, as is similarly taught by Gross, for the purpose of providing an ergonomic handle which the user is capable of grasping that prevents undesired rotation of the hand about the handle, that reduces hand fatigue while a user is grasping the handle (Gross paragraph [0027] lines 19-24, “The hand does not have to squeeze the handle 10 to prevent rotation of the handle relative to the hand. Instead the hand bones conform to the handle shape. This reduces hand fatigue and provides a user more energy for utilizing the handle and tool attached thereto”), and 
Regarding independent claim 24, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
a reciprocating platform (slidable carriage 104) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 

wherein the first platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right grab bar 500);
wherein the first platform handle includes an elongated portion that extends along a first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion to the reciprocating platform, and a second end portion that extends inwardly from a second end of the elongated portion to the reciprocating platform (see annotated Fig. 5 below);
a first open space between the first side of the reciprocating platform and the first platform handle (see annotated Fig. 5 below), wherein the first open space is configured to allow a first thumb of an exerciser to extend through the first open space (the first open space is capable of receiving a thumb of an exerciser therein, see Fig. 5);
“The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); 
a second platform handle (left grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the second platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the left grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the left grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the left grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of left grab bar 500);
wherein the second platform handle includes an elongated portion that extends along a first side (left side) of the reciprocating platform opposite the first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion of the second platform handle to the reciprocating platform, and a second end portion 
a second open space between the second side of the reciprocating platform and the second platform handle (see annotated Fig. 5 below), wherein the second open space is configured to allow a second thumb of the exerciser to extend through the second open space (the second open space is capable of receiving a thumb of the exerciser therein, see Fig. 5);
wherein the second platform handle is configured for a second hand (left hand) of the exerciser to grasp such that the upper surface of the second platform handle receives a palm of the second hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”);
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the first hand and the second hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an exerciser to reduce a compressive pressure on a palm of the hand by providing a surface area for the palm of the hand to grasp and/or press against, therefore the upper surface of right grab bar 500 and the left grab bar 500 similarly would distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the right hand and left hand of the exerciser).

    PNG
    media_image1.png
    523
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    532
    media_image2.png
    Greyscale

Lagree discloses the handles (500) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes, and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right grab bar 500) comprises a Reuleaux triangle cross-section having an upper surface, a first side surface, and a second side surface where the upper surface and the first side surface converge at a first vertex, the first side surface and the second side surface converge at a second vertex, and wherein the second side surface and the upper surface converge at a third vertex, wherein the first vertex, the second vertex, and the third vertex each comprise a rounded surface, or wherein the second platform handle (left grab bar 500) comprises a triangular cross-section.
“The present invention includes a tool handle having a uniquely shaped and contoured gripping surface defined by the intersection of three side surfaces to substantially form a circular or Reuleaux triangle in at least one cross-sectional area along the longitudinal span of the handle”), where the tool handle comprises three side surfaces (Fig. 2, side surfaces 20), each of the three side surfaces converging at respective vertices that comprise rounded surfaces (paragraph [0022] lines 15-18, “As shown in FIG. 2, the three contoured side surfaces 20 intersect to define three longitudinal edges 26. The edges 26 can each define the apex of a cross-sectional shape for the body 12” and paragraph [0027] lines 11-13, “The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over”), where the ergonomic shape of the tool handle allows for palm of a hand of a user to press against one of the three side surfaces while wrapping fingers of the hand around the shape of the tool handle to provide a secure, anti-slip grip (paragraph [0027] lines 8-17, “In a "power" grip, the combined fingers form one jaw of the clamp with the palm as the other jaw, where the thumb is curled around the handle with the tip of the thumb facing the fingertips. The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over, and flat land area largely defined by the surface of contoured side surfaces 20 and central depressions 22 for the ball of the thumb (also known as the Thenar muscle), providing the most anatomical anti-slip grip”).

    PNG
    media_image8.png
    671
    488
    media_image8.png
    Greyscale

As Lagree teaches the shape of the first platform handle (right grab bar 500) and the second platform handle (left grab bar 500) can be in any shape suitable for grasping by an exerciser (Col. 7 lines 10-12), and as triangular shaped handles are known in the art of exercise devices for user’s to grasp with a secure grip and bear weight on (see US Patent No. 9421411, handles 126 used for supporting a user while performing pushups in Figs. 4-5, Col. 5 lines 49-52, “Further, although the handle 126 form is shown as generally tubular, it may have any suitable cross section, such as oval, rectangular, or triangular, for example”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-sectional shape of the first platform handle and the second platform handle of Lagree to be that of a Reuleaux triangle, having three side surfaces that converge at respective vertices that comprise rounded surfaces, as is similarly taught by Gross, for the purpose of providing an ergonomic handle which the user is capable of grasping that prevents undesired rotation of the hand about the handle, that reduces hand fatigue while a user is grasping the handle (Gross paragraph [0027] lines 19-24, “The hand does not have to squeeze the handle 10 to prevent rotation of the handle relative to the hand. Instead the hand bones conform to the handle shape. This reduces hand fatigue and provides a user more energy for utilizing the handle and tool attached thereto”), and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of criticality or unexpected results. As the three side surfaces of Gross are disclosed as being configured to receive a palm of a hand of a user thereon, and the upper surface of the first platform handle and the second platform handle of Lagree is disclosed as being near or aligned with the upper surface of the reciprocating platform (Col. 7 lines 23-27 cited above) for receiving a hand of a user thereon (Col. 4 lines 22-24 cited above), the modification to change the shape of the first platform handle and the second platform handle of Lagree to being a Reuleaux triangle would result in one of the three side surfaces, as taught by Gross, being an upper surface that is near or aligned with the upper surface of the reciprocating platform, resulting in the upper surface facing upwardly with respect to the reciprocating platform.

Claims 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095), further in view of NPL 1 (Amazon.com “Perfect Fitness Perfect Pushup Rotating Push Up Handles, Pair, 6.75 x 6.75 x 4.75”), and further in view of Campbell et al. (US Publication No. 20090266392).
Regarding independent claim 14, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
“a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 
a first platform handle (right grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the first platform handle comprises an upper surface, a first side surface, a second side surface, and a bottom surface (these limitations are broad, and therefore any surface of the right grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, any surface of the right grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface, and any surface of the right grab bar 500 facing downwardly from the carriage 104 can be considered a bottom surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right grab bar 500);

a first open space between the first side of the reciprocating platform and the first platform handle (see annotated Fig. 5 below), wherein the first open space is configured to allow a first thumb of an exerciser to extend through the first open space (the first open space is capable of receiving a thumb of an exerciser therein, see Fig. 5);
wherein the first platform handle is configured for a first hand (right hand) of the exerciser to grasp such that the upper surface of the first platform handle receives a palm of the first hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); 
a second platform handle (left grab bar 500) connected to the reciprocating platform (104, see Fig. 5; Col. 5 lines 31-39),
wherein the second platform handle comprises an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the left grab bar 500 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the left grab bar 500 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the left grab bar 500 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of left grab bar 500);
wherein the second platform handle includes an elongated portion that extends along a first side (left side) of the reciprocating platform opposite the first side (right side) of the reciprocating platform, a first end portion that extends inwardly from a first end of the elongated portion of the second platform handle to the reciprocating platform, and a second end portion that extends inwardly from a second end of the elongated portion of the second platform handle to the reciprocating platform (see annotated Fig. 5 below);
a second open space between the second side of the reciprocating platform and the second platform handle (see annotated Fig. 5 below), wherein the second open space is configured to allow a second thumb of the exerciser to extend through the second open space (the second open space is capable of receiving a thumb of the exerciser therein, see Fig. 5);
wherein the second platform handle is configured for a second hand (left hand) of the exerciser to grasp such that the upper surface of the second platform handle receives a palm of the second hand of the exerciser (upper surface of right grab bar 500 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”);
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the first hand and the second hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an 

    PNG
    media_image1.png
    523
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    532
    media_image2.png
    Greyscale

Lagree discloses the handles (500) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes and sizes suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right grab bar 500) comprises a trapezoidal cross-section or wherein the second platform handle (left grab bar 500) comprises a triangular cross-section.


    PNG
    media_image9.png
    754
    1332
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    512
    676
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    373
    503
    media_image11.png
    Greyscale
  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first platform handle/right grab bar (500) of Lagree to comprise a trapezoidal cross-sectional shape, as is similarly taught by NPL 1, for the purpose of achieving the predictable results of providing an adequate handle for a user to grip and support his/her weight on while using the exercise machine, and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of criticality or unexpected results. As Lagree discloses the first platform handle as being of solid or tubular form (Col. 7 lines 38-41), the first platform handle would maintain a solid or tubular form, and only the shape of the cross-section of the solid or tubular form would be modified to be trapezoidal.
Lagree as modified by NPL 1 does not teach wherein the second platform handle (left grab bar 500) comprises a triangular cross-section.
Campbell, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a handgrip (50) for a medical crutch (see Fig. 10) that is molded about a hand support (130) that fits within a bore (56) of the handgrip (see Fig. 10-11 and 14, paragraph [0062] lines 7-9, “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the handgrip comprises a triangular cross section (Figs. 4-6), the handgrip comprises an upper surface (top surface 52), a first side surface (right surface 58), and a second side surface (left surface 62), wherein the upper surface faces upwardly with respect to the crutch and a horizontal ground surface (see Fig. 10), wherein the handgrip is configured for a hand of a user to grasp such that the upper surface of the handgrip receives a palm of the hand of the user (in normal use of a crutch, a palm of a hand of a user rests on the upper surface of the handgrip; paragraph [0061] lines 5-9, “during proper use of the crutch 100, the top surface 52 of the handgrip 50 bears a significant portion of the users weight and the wall thickness of the top surface 52 must be less than that of the crutch cushion 10 to comfortably fit the user's hand”), and wherein the upper surface is configured to distribute a downward force of a portion of a weight of the user to reduce a compressive pressure on the palm of the hand of the user while using the crutch (paragraph [0061] lines 11-14, “any cushioning material that supports the users weight without fully compressing, will not rollover, and provides a substantially even weight distribution across it entire profile, may be utilized to achieve similar results”).

    PNG
    media_image3.png
    533
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    679
    351
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second platform handle/left grab bar of Lagree to have a triangular cross-section in the form of a handgrip comprising an upper surface, a first side surface, and a second side surface molded onto the second platform handle/left grab bar, as is similarly taught by Campbell, for the purpose of providing an ergonomic shaped cushioning material to the second platform handle to increase user comfort when supporting his/her bodyweight on the second platform handle (Campbell paragraph [0061] lines 11-14, and paragraph [0063] lines 2-6, “This shape is preferred as it is more ergonomic than conventional cylindrical handgrips, which is due to the fact that human fingers more naturally fit around a triangular shape than a cylindrical one”).
	Regarding claim 16, Lagree as modified by NPL 1 and Campbell further teaches wherein the upper surface and the first side surface of the first platform handle meet at a first vertex, wherein the first side surface and the bottom surface of the first platform handle meet at a second vertex, wherein the bottom surface and the second side surface of the first platform 
Regarding claims 19-20, Lagree as modified by NPL 1 teaches wherein the first platform handle comprises a bar (right grab bar 500 constitutes a bar), but does not teach wherein the first platform handle comprises a padding material surrounding the bar (claim 19), or wherein the bar comprises protrusions adapted to engage an inner surface of the padding material (claim 20).
Campbell, in the same field of endeavor with regards to shaped handles for supporting a weight of a user thereon, teaches a shaped handgrip (50, having a cross-sectional shape of a triangle) that is formed of a padding material (paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”), where the shaped handgrip is molded onto a hand support (130; paragraph [0062] lines 7-9, “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the hand support comprises a bar (dowel pin) with protrusions thereon to form a star shape (paragraph [0062] lines 1-6, “As shown in FIG. 11, the preferred hand support 130 is a star shaped dowel pin that is dimensioned to fit within the bore in the handgrip 50. The star shape is preferred due to its ability to prevent rotation of the handgrip 50 about the hand support 130, which is important due to the unidirectional nature of the triangular handgrip 50”).
As Campbell similarly teaches a shaped handle for supporting a weight of a user thereon when grasped by the user’s hand, it would have been obvious to one of ordinary skill in the art 

Examiner’s Comment
No prior art rejection has been made with respect to claims 17-18, as the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of uncertainty.  "When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.”  See MPEP § 2173.06. However, the Office notes that the reference to Lagree (US Patent No. 9604095) teaches a variety of embodiments of a reciprocating platform (carriage 104) comprising multiple platform handles (specifically embodiment of Fig. 6 illustrating four platform handles in the form of accessory grab handles 600 and embodiment of Fig. 7 illustrating four platform handles in the form of two accessory grab handles 600 and two push bars 702).

Response to Arguments
Applicant's arguments filed 02 November 2021 with respect to the Campbell reference, which teaches a triangular handgrip for a medical crutch, have been fully considered but they are not persuasive. Applicant’s arguments assert that the upper surface of the handgrip of Campbell would not allow a user to place a significant amount of pressure upon the upper surface due to interference of the cushion under the armpit of a user of the crutch, resulting in only the thumb portion of the user being capable of resting thereon. This is not found persuasive, as the Applicant has not cited any mention of the handgrip only supporting the thumb portion of a user’s hand within the reference, and therefore appears speculative. Additionally, the Office notes that paragraph [0061] lines 5-9 of the Campbell reference states “during proper use of the crutch 100, the top surface 52 of the handgrip 50 bears a significant portion of the users weight and the wall thickness of the top surface 52 must be less than that of the crutch cushion 10 to comfortably fit the user's hand”, indicating the handgrip is designed to support a the weight of a user bearing thereon, which based on Applicant’s argument would not be possible should only the thumb of the user be resting on the upper surface. Therefore, when modified, the platform handles of Lagree with the triangular handgrip of Campbell would allow a user to bear weight on the upper surface of the handgrip by placing a palm thereon and wrapping his/her fingers around the side surfaces of the handgrip.
Applicant's arguments filed 02 November 2021 with respect to the Gross reference, which teaches a triangular handgrip of a surgical hand tool, have been fully considered but they are not persuasive. Applicant argues that Gross is not related in any manner to supporting the weight of an exerciser during performance of an exercise where the upper surface is configured “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), and Gross teaches a handle that has a Reuleaux triangular cross-section that is suitable for gripping by a user that better conforms to the human grip (Gross paragraph [0011] lines 2-4, “wherein in one aspect an apparatus is provided that in some embodiments provides for an ergonomic tool handle to better conform to the human grip”), it would have been obvious to one of ordinary skill in the art to modify the platform handles of Lagree to have a Reuleaux triangular cross-section to provide a more ergonomic shaped handle for gripping by the user, and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of criticality or unexpected results (MPEP §2144.04, Section IV, subsection B).
Applicant’s arguments with respect to the Garland reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784